In an action to enjoin defendant from discontinuing the telephone number of plaintiff, a licensed money lender, which number (GT-8-3633), transposed to letters on the telephone dial, spells GTVEMEE, defendant appeals from so much of an order of the Supreme Court, Richmond County, dated January 30, 1967, as denied its cross motion for summary judgment dismissing the complaint. Order reversed insofar as appealed from, with $30 costs and disbursements, and cross motion granted, with $10 costs. As against defendant, plaintiff had no proprietary and legal right to retain its present number (cf. Matter of Goldman v. New York Tel. Co., 50 Misc 2d 309; Slenderella Systems of Berkeley v. Pacific Tel. & Tel. Co., 286 F. 2d 488, 490). Plaintiff’s contentions that, as applied to it, defendant’s pertinent rules, regulations and threatened action are arbitrary, unreasonable and without authority under the pertinent statutes or regulations on file with the Public Service Commission and rest in whole or in part upon its own invalid self-serving rules and regulations, are to be determined in the first instance by the Public Service Commission (Matter of M. R. Glass, Inc. v. New York Tel. Co., 48 Misc 2d 21). Beldock, P. J., Brennan, Rabin and Hopkins, JJ., concur; Christ, J. not voting.